The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
	Applicant's submittal of claims 1-20 in the “Claims” filed on 04/16/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 1; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 1) lacks clarity. The term “substantially” is vague and it is not clear what is meant by its usage within the context of the limitation of the claim. Therefore, the limitation of “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 1) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 2-11, those are rejected under 112(b) because of their dependency status from claim 1.
Regarding Claim 12, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 1; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 12) lacks clarity. The term “substantially” is vague and it is not clear what is meant by its usage within the context of the limitation of the claim. Therefore, the limitation of “the array spacing being substantially the same in an X and Y direction within a plane of the array” (Claim 12) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 13-20, those are rejected under 112(b) because of their dependency status from claim 12.
Regarding Claim 6, the instant claim recites limitations in view of parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein a contact is located at a first two array locations at each corner of the first layer” (Claim 6; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein a contact is located at a first two array locations at each corner of the first layer” (Claim 6) lacks clarity. The phrase “a first two array locations” is vague and it is not clear what is meant by its usage within the context of the limitation of the claim. Therefore, the limitation of “wherein a contact is located at a first two array locations at each corner of the first layer” (Claim 6) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-7, 10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20110254157 A1; hereinafter Huang).
Regarding claim 1, Huang teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0015+], and as cited below), comprising: 
a semiconductor chip (106; Fig. 3r in view of 3q; see [0043-0044]) mounted to a package body (136; see [0048-0049]); 
an array of locations (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]) on an external surface of the package body (136; see [0048-0049]) having a regular array spacing between locations in the array (as depicted in Fig. 3q), the array spacing being substantially (see section 1, above; 112(b) rejection) the same in an X and Y direction within a plane of the array (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]), 
a plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) located at selected locations in the array (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]), the plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) electrically connected to the semiconductor chip (106; Fig. 3r in view of 3q; see [0051]), the plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) including: 
a first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), wherein the first layer includes contacts (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an edge of Fig. 3q) located at first array locations within the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), and one or more gaps located at second array locations (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q) within the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q); and 
a second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) located inside the first layer, the second layer including contacts (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an interior of Fig. 3q) at all array locations within the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q).  
Regarding claim 2, Huang teaches all of the features of claim 1.
Huang further teaches wherein the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) is located on a periphery of the package body (136; see [0048-0049]).  
Regarding claim 3, Huang teaches all of the features of claim 1.
Huang further teaches wherein the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) is directly adjacent the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).  
Regarding claim 4, Huang teaches all of the features of claim 1.
Huang further teaches wherein the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) is spaced apart from the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) by one or more intermediate layers (in view of Fig. 3r).  
Regarding claim 5, Huang teaches all of the features of claim 1.
Huang further teaches wherein the one or more gaps (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q) in the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) includes multiple regularly spaced gaps (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q).  
Regarding claim 6, Huang teaches all of the features of claim 1.
Huang further teaches wherein a contact (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an edge of Fig. 3q) is located at a first two array (see section 1, above; 112(b) rejection) locations (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]) at each corner of the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).  
Regarding claim 7, Huang teaches all of the features of claim 1.
Huang further teaches wherein the package body is a chip scale package (see [0064], wafer level chip scale semiconductor packages).  
Regarding claim 10, Huang teaches all of the features of claim 1.
Huang further including one or more lateral conductors (142; Fig. 3q; see [0048-0050]) passing through at least one of the gaps (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q) in the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).
Regarding claim 12, Huang teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0015+], and as cited below), comprising:
a semiconductor chip (106; Fig. 3r in view of 3q; see [0043-0044]) mounted to a package body (136; see [0048-0049]); 
an array of locations (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]) on an external surface of the package body (136; see [0048-0049]) having a regular array spacing between locations in the array (as depicted in Fig. 3q), the array spacing being substantially (see section 1, above; 112(b) rejection) the same in an X and Y direction within a plane of the array (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]), 
a plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) located at selected locations in the array (locations where element 146 are located; Fig. 3r in view of 3q; see [0050]), the plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) electrically connected to the semiconductor chip (106; Fig. 3r in view of 3q; see [0051]), the plurality of contacts (146; Fig. 3r in view of 3q; see [0050]) including: 
a first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), wherein the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) includes a series of contacts (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an edge of Fig. 3q) along one or more edges of the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), the series of contacts (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an edge of Fig. 3q) including pairs of contacts (146; see Fig. 3q; where there are pairs of contacts 146 at an edge of Fig. 3q) located at array locations within the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), the pairs of contacts (146; see Fig. 3q; where there are pairs of contacts 146 at an edge of Fig. 3q) separated by a gap (see Fig. 3q; gaps between pairs of contacts 146 at an edge of Fig. 3q) located at an array location between the pairs of contacts (146; see Fig. 3q; where there are pairs of contacts 146 at an edge of Fig. 3q); and 
a second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) located inside the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q), the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) including contacts (146; Fig. 3r in view of 3q; see [0050]; contacts 146 located at an interior of Fig. 3q) at all array locations within the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q).  
Regarding claim 13, Huang teaches all of the features of claim 12.
Huang further teaches wherein the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) is located on a periphery of the package body (136; see [0048-0049]).  
Regarding claim 14, Huang teaches all of the features of claim 12.
Huang further teaches wherein the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) is directly adjacent the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).  
Regarding claim 15, Huang teaches all of the features of claim 14.
Huang further including one or more lateral conductors (142; Fig. 3q; see [0048-0050]) passing through at least one gap (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q) in the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).
Regarding claim 16, Huang teaches all of the features of claim 14.
Huang further teaches wherein the second layer (see Fig. 3q; where the second layer is at an interior portion of Fig. 3q) is spaced apart from the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q) by one or more intermediate layers (in view of Fig. 3r).  
Regarding claim 17, Huang teaches all of the features of claim 12.
Huang further teaches wherein the package body is a chip scale package (see [0064], wafer level chip scale semiconductor packages).  
Regarding claim 20, Huang teaches all of the features of claim 14.
Huang further including one or more lateral conductors (142; Fig. 3q; see [0048-0050]) passing through at least one gap (see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q) in the first layer (see Fig. 3q; where the first layer is at an edge of Fig. 3q).
3.	Claims 8 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 20110254157 A1; hereinafter Huang), in view of Lin et al. (US 20150014031 A1; hereinafter Lin). 
Regarding claim 8, Huang teaches all of the features of claim 1. 
But, Huang does not expressly disclose “wherein the package body is a flip chip package”.
However, in the analogous art, Lin teaches a compound carrier board structure of Flip-Chip Chip-Scale Package ([Abstract]), wherein invention relates to a compound carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation ([0002]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s Flip-Chip Chip-Scale Package into Huang’s device, and thereby, modified Huang’s (by Lin) device will have wherein the package body (Huang see [0048-0049]) is a flip chip package (in view of Lin [0002]; Flip-Chip Chip-Scale Package).			
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides a carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation (Lin [0002]).
Regarding claim 18, Huang teaches all of the features of claim 12. 
But, Huang does not expressly disclose “wherein the package body is a flip chip package”.
However, in the analogous art, Lin teaches a compound carrier board structure of Flip-Chip Chip-Scale Package ([Abstract]), wherein invention relates to a compound carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation ([0002]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s Flip-Chip Chip-Scale Package into Huang’s device, and thereby, modified Huang’s (by Lin) device will have wherein the package body (Huang see [0048-0049]) is a flip chip package (in view of Lin [0002]; Flip-Chip Chip-Scale Package).			
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides a carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation (Lin [0002]).
4.	Claims 9 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 20110254157 A1; hereinafter Huang), in view of Lin et al. (US 20150014031 A1; hereinafter Lin). 
Regarding claim 9, Huang teaches all of the features of claim 1. 
But, Huang does not expressly disclose “wherein the package body is a ball grid array package”.
However, in another embodiment, Huang teaches several types of level packaging, including ball grid array (BGA), where any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to the package ([0035]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s ball grid array (BGA) into Huang’s device, and thereby, modified Huang’s device will have wherein the package body (Huang see [0048-0050]) is a ball grid array package (in view of Huang [0035]; ball grid array (BGA)).			
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides a ball grid array (BGA), where any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to the package, resulting in more secure devices (Huang [0035]).
Regarding claim 19, Huang teaches all of the features of claim 12. 
But, Huang does not expressly disclose “wherein the package body is a ball grid array package”.
However, in another embodiment, Huang teaches several types of level packaging, including ball grid array (BGA), where any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to the package ([0035]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s ball grid array (BGA) into Huang’s device, and thereby, modified Huang’s device will have wherein the package body (Huang see [0048-0050]) is a ball grid array package (in view of Huang [0035]; ball grid array (BGA)).			
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides a ball grid array (BGA), where any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to the package, resulting in more secure devices (Huang [0035]).
5.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 20110254157 A1; hereinafter Huang), in view of Cha et al. (US 20140048929 A1; hereinafter Cha). 
Regarding claim 11, Huang teaches all of the features of claim 1. 
But, Huang does not expressly disclose “further comprising including three lateral conductors passing through at least one of the gaps in the first layer”.
However, in the analogous art, Cha teaches packaged structures ([Abstract]), (Fig. 1A+; [0022+]) package (110’; Fig. 3A; [0036-0037]) comprises of bump structures (114’), where bump structures (114’) comprises of b.sub.N1 and  b.sub.N2 at an edge of the package and b.sub.N3 and b.sub.N4 inside of b.sub.N1, b.sub.N2, where at least three lateral bump structures (114’) with an axis of (302) are in a gap between bump structures b.sub.N1 and  b.sub.N2, where such placement of the axes of the bump structures substantially pointing to the center is designed to reduce stress caused by the thermal cycle(s) during bonding process.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cha’s lateral bump structures into Huang’s device, and thereby, modified Huang’s (by Cha) device will have further comprising including three lateral conductors (in view of Cha {114’/302}; Fig. 3A; [0036-0037]; where at least three lateral bump structures (114’) with an axis of (302) are in a gap between bump structures b.sub.N1 and  b.sub.N2) passing through at least one of the gaps (Huang see Fig. 3q; gaps between element 146 located at an edge of Fig. 3q in view of Cha Fig. 3A; [0036-0037]) in the first layer (Huang see Fig. 3q; where the first layer is at an edge of Fig. 3q in view of Cha Fig. 3A; [0036-0037]).	
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides at least three lateral bump structures are in a gap between bump structures b.sub.N1 and  b.sub.N2 (Lin [0036-0037]), where such placement of the axes of the bump structures substantially pointing to the center is designed to reduce stress caused by the thermal cycle(s) during bonding process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/           Examiner, Art Unit 2898